Opinion by
Keefe, J.
Application was made to the Secretary of the Treasury for remission of the duties upon the ground that the repairs were necessary in order to secure the safety and seaworthiness of the vessel to enable her to reach her port of destination. This application was denied. A protest was then filed claiming that the repairs were necessitated because of a casualty within the meaning of said section 466. The evidence established that the repairs were made as a result of certain condenser tubes springing leaks, allowing salt water to enter the boiler, which necessitated the vessel entering a port of Japan. The issue under consideration is whether the engine room breakdown upon the journey between Honolulu and Japan constituted a “casualty”.and should have been so recognized by the Secretary of the Treasury. At the hearing Government counsel moved to dismiss the protest upon the ground that the court was without jurisdiction to review the action of the Secretary of the Treasury in refusing to remit duties in this case. Following Lykes Bros. v. United States (6 Cust. Ct. 467, C. D. 518) the court granted the Government’s motion to dismiss. Mills & Gibb v. United States (8 Ct. Cust. Appls. 31, T. D. 37164) and Abstracts 46618, 41147, and 10939 cited.